DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-9 in the reply filed on 2//22/21 is acknowledged. 
Claims 13 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/21.
Claims 1-9 are pending for examination.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Re. claim 2, it recites the limitation “load sensing device” in line. 2 which should be changed to –load sensing mean—in order to properly further define the “load sensing mean” of claim 1, but not the preamble.  
Re. claim 3, it recites the limitation “load sensing device” in line. 2 which should be changed to --load sensing mean--in order to properly further define the “load sensing mean” of claim 1, but not the preamble.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: loading sensing means in claims 1-4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simaan et al., (US20130090763), herein Simaan.
Re. claim 1, Simaan discloses a load sensing device for a surgical robot (Abstract, a system for force sensing in a robot) comprising 
a load sensing means 192 (Fig. 5, [0034]) and 
a coupling 186 (Fig. 5) mounted to the load sensing means 192 (Fig. 5), wherein the coupling is slideable longitudinally and engageable with a tendon 194 for actuating a surgical instrument 180 ([0034], coupling 186 is a slidable and attached to the sensor 192 to engage with the tendon 194 to actuate the robot 180) such that longitudinal movement of the coupling 186 imparts a load on the tendon and the load sensing means measures such load ([0034], sensor 192 is used to measure the force applied to the robot by the coupling 186) (Notes: The Examiner notes that a tendon and a surgical instrument is not a positively recited claim element. Even though the prior art Simaan discloses the tendon 194 but the prior art is not required to teach the tendon).
Re. claim 2, Simaan further discloses wherein the load sensing device is configured to impart a calibration tension to the tendon upon attachment of a surgical instrument to the surgical robot (Fig. 4, [0070], loading sensing mean 192 of the force sensing model is used to impart a calibration tension to the tendon upon attachment of a surgical instrument (such as 162 of Fig. 4) to the surgical robot).
Re. claim 3, Simaan further discloses wherein the load sensing device 192 is configured to monitor the tension of the tendon and restrict actuation of the surgical instrument upon measurement of a tendon tension indicative of the tendon breaking ([0034], load sensing mean 192 is used to monitor the force (created via the coupling 186 that slides back or forth) applied on the tendon 194, i.e. tension or compression wherein tension or compression is the indicative of the tendon breaking).
Re. claim 4, Simaan further discloses the load sensing device comprising a plurality of load sensing means 192 (Fig. 5, [0034], there are plurality (more than two) of load sensing means 192) and 
an equal number of couplings 186 (Fig. 5), wherein measurement of tendon tension is transmitted from each respective load sensing means 192 to a controller 190 and the controller 190 is configured to restrict actuation of the surgical instrument upon measurement of a tendon tension indicative of a respective tendon break ([0034], controller 190 aids in controlling the movement of the robot and any tools attached to the robot; or in another word, controller 190 controls the force applied to the tendon 194 by controlling the coupling 186 movement).
Re. claim 5, Simaan further discloses a robotic surgical instrument (Fig. 5) comprising a load sensing device 184 (The examiner notes that any robot in Simaan prior art can attached to the load sensing device 184 of Fig. 5) according to claim 1 and 
(distal end disk of the robot / similar to distal end disk 150) positioned between a mounting hub 148 (Fig. 2-3) and a surgical tool (such as the grasper 162 of Fig. 4), 
wherein the mounting hub 148 has a plurality of couplings 146a/b (as shown in Fig. 3) slideably mounted thereto (Fig. 3, [0031] the couplings 146a/b slide through the holes of the mounting hub 148),
wherein each coupling 146a/b is associated with a respective tendon 144a/b passing through the rigid hollow shaft (distal end disk of the robot, such as shaft/disk 150) and arranged between said coupling 146a/b and the surgical tool (any tool attachment attached to the robot, such as 162 of Fig. 4).
Re. claim 7, Simaan discloses wherein the plurality of couplings 146a or 146b are spaced around the mounting hub 148 in a circular configuration (Fig. 3, each of the coupling pair is spaced around the mounting hub).
Re. claim 8, Simaan discloses wherein the mounting hub 148 is cylindrical (Fig. 3, 148 has a cylindrical shape) and formed of a first part comprising a tendon guide (the holes on the mounting hub 148 that guide a tendon such as 144a/b) and a second part at least partially enclosing the tendon guide (the body of the mounting hub 148 that encloses the holes).
Re. claim 9, Simaan further discloses the surgical robot 180 comprising an attachment interface for actuation of a robotic surgical instrument attachable thereto, wherein the attachment interface comprises a load sensing device as claimed in claim 1 ([0037], Fig. 5, an interface attachment that includes the load sensing device 184 is used to receive instructions from the controller 190 for actuating the robot and its distal end surgical tool).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski et al., (US20110184459), herein Malkowski in view of Simaan.
Re. claim 5, Malkowski discloses a robotic surgical instrument (Fig. 10A) comprising a rigid hollow shaft (210, Fig. 10A) positioned between a mounting hub 330 (Fig. 10A) and a surgical tool (260, Fig. 10A), 
wherein the mounting hub 330 has a plurality of couplings 452 slideably mounted thereto ([0177] 452 attached to tendons 240 and slide through the distal outer tube 220 of the mounting hub) 
wherein each coupling 452 is associated with a respective tendon (Fig. 11A, [0177], within the mounting hub 330, the couplings 452 coupled to each corresponding tendon 240) passing through the rigid hollow shaft (210, Fig. 20, the tendons pass through the shaft 210 and connect with the surgical tool 260) and arranged between said coupling and the surgical tool (260, Fig. 11A).
But Malkowski does not discuss about the load sensing device as claimed in claim 1. 
However, Simaan teaches a load sensing device for a surgical robot (Abstract, a system for force sensing in a robot) comprising 
a load sensing means 192 (Fig. 5, [0034]) and 
a coupling 186 (Fig. 5) mounted to the load sensing means 192 (Fig. 5), wherein the coupling is slideable longitudinally and engageable with a tendon 194 for actuating a surgical instrument 180 ([0034], coupling 186 is a slidable and attached to the sensor 192 to engage with the tendon 194 to actuate the robot 180) such that longitudinal movement of the coupling 186 imparts a load on the tendon and the load sensing means measures such load ([0034], sensor 192 is used to measure the force applied to the robot by the coupling 186). The load sensing device, taught and suggested by Simaan, is used for measuring a force applied to the tendons and further actuate the surgical tool by actuating the tendons with the proper force determined by the load sensing device ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the load sensing device, taught and suggested by Simaan, in the Malkowki device for the purpose and benefit of measure the force applied to the tendons and actuate the surgical tool by actuating the tendons with the proper force determined by the load sensing device. 
Re. claim 6, Malkowski discloses the mounting hub 330/900 (Fig. 10A or capture a) having a domed end (See Capture 1 below (the mounting hub having a ball shape 331) and a tendon separator (311, Fig. 10A) for bringing the tendons into close engagement but maintaining separation (Fig. 10A, [0169] tendon separator 311 bringing the tendons 240 into close engagement but maintaining separation).

    PNG
    media_image1.png
    291
    508
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021